Citation Nr: 0707890	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-29 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied a rating in excess of 10 
percent for low back disability.  In a September 2005 rating 
decision, the RO increased the rating for low back disability 
to 20 percent, effective December 14, 2004, the date of 
receipt of the claim for an increased rating.  This did not 
satisfy the veteran's appeal.

In June 2006, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.

When the case was last before the Board in August 2006, it 
was remanded for additional development.

The Board notes that in a statement received in February 
2006, the veteran expressed his belief that he should be 
awarded a compensable evaluation for his service-connected 
low back disability, effective from 1952.  This matter was 
referred to the RO in the August 2006 Remand; however, the RO 
did not take any action.  Therefore, the matter is again 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's low back disability is productive of no 
significant neurological impairment of either lower 
extremity; flexion of the thoracolumbar spine is not limited 
to less than 30 degrees, and the disability is not productive 
of incapacitating episodes of at least four weeks for any 
year pertinent to this claim.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for the veteran's service-connected low back disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in February 2005 and August 2006, the July 2005 
supplemental statement of the case, and the November 2006 
supplemental statement of the case.  In the August 2006 
letter VA specifically informed the appellant that he should 
submit any pertinent evidence in his possession.  Also in the 
August 2006 letter, the appellant was provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran was afforded an appropriate VA 
examination.  Although the veteran's representative has 
requested that the veteran be afforded another VA examination 
if the evidence currently of record does not establish his 
entitlement to a rating in excess of 20 percent, he has not 
specifically alleged that the disability has increased in 
severity since the last VA examination or otherwise provided 
an adequate basis for his request.  In the Board's opinion, 
the medical evidence currently of record is sufficient to 
decide the claim and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claim.  Furthermore, in the abovementioned August 2006 
letter the veteran was requested to submit additional 
evidence showing that his low back disability has increased 
in severity; however, the veteran signed and submitted two 
statements, one in September 2006 and one in November 2006, 
which state that he has no other information or evidence to 
give VA and that he would like his claim to be decided as 
soon as possible.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist provisions of 
the VCAA and the pertinent implementing regulation.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of the claim.  In addition, when indicated, the veteran was 
provided additional information by the originating agency.  
As noted above, in statements signed by the veteran in 
September and November 2006, he indicated that he had no 
other information or evidence to give VA to substantiate his 
claim.  He requested that his claim be decided as soon as 
possible.  In the Board's opinion, any procedural errors on 
the RO's part were insignificant and non-prejudicial to the 
veteran.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

A January 2005 VA progress note states that the veteran 
complained of back pain of 52 years' duration.  He reportedly 
takes aspirin but it is not very effective.

A March 2005 letter from the United Cement Masons' Union 
Local 780 states that due to the veteran's back disorder of 
30 years, the veteran is unable to maintain employment as a 
cement finisher.  

A March 2005 letter from the president of B&R Concrete Corp. 
notes that the veteran had to retire from his position as a 
mason due to back problems.  

A letter from the veteran's neighbor/friend, which was 
received by the RO in April 2005, notes that due to the 
veteran's pain he has been unable to do yard work or enjoy 
his favorite hobbies of gardening and fishing.  

The report of a March 2005 VA examination notes that the 
veteran complained of achy back pain, which radiates to the 
left lower extremity and sometimes results in left leg 
numbness after walking.  The pain is intermittent and 
increases with walking, sitting for long periods of time, 
taking stairs, and standing for long periods of time.  Rest 
sometimes relieves this pain.  The veteran takes aspirin 
every day; he takes no other pain medication.  The veteran 
stated that there are no flare-ups and there have been no 
periods of incapacitating episodes in the last 12 months.  He 
denied bowel or bladder problems.  He walks without any 
assistive device, and he can walk two to three blocks with a 
slow gait.  He is unable to do any bending or lifting of 
heavy objects.  

On physical exam there was increased lordosis in the lower 
lumbar area.  There was normal curvature of the spine, which 
was symmetric in appearance.  There was paraspinal tenderness 
in the lower back.  Range of motion testing revealed forward 
flexion of the lumbar spine from zero to 80 degrees.  
Extension was from zero to 10 degrees.  Bilateral lateral 
flexion was 20 degrees.  Bilateral lateral rotation was from 
zero to 20 degrees.  The veteran reported pain on extension 
more than on flexion.  He also reported pain on the left more 
than the right during lateral flexion movement.  On 
repetitive range of motion the veteran had decreased range of 
motion on extension with pain at the end of extension.  In 
addition, the veteran developed fatigue, lack of endurance, 
and incoordination.  

Neurological examination of the lower extremities showed that 
range of motion was within normal limits bilaterally.  Muscle 
strength on the right side was 5/5 at the hip, knee, and 
ankle.  Muscle strength at the left side hip flexor was 4+.  
Knee extensor was 4+ and ankle was 5/5.  Sensory exam was 
grossly intact.  Straight-leg raising test was positive on 
the left side at 60 degrees.  X-ray studies from 2001 showed 
degenerative disc disease at L4-5 and L5-S1.  There was no 
fracture or dislocation.  MRI from August 6, 2004, showed 
right posterolateral foraminal herniaton at L4-5 and L5-S1 
resulting in mild to moderate stenosis, multiple facet 
hypertrophy and posterior element degenerative disease and 
atrophy of the posterior paraspinal musculature.  The 
diagnoses were chronic low back pain syndrome, degenerative 
disc disease at L4-5 and L5-S1, and mild to moderate spinal 
stenosis.  

An August 2005 private medical record from M.J. Sterling, 
M.D., notes that the veteran denied any significant radicular 
symptoms in the lower extremities.  On exam, forward flexion 
was limited to 60 degrees, with spasm of the paraspinal 
muscles.  Orthopedic signs and provocative testing were 
negative.  The lower extremities revealed full range of 
motion with normal strength.  No atrophy was noted.  There 
was no cyanosis or edema.  Reflexes were 2+ throughout.  
Sensation was intact.  The impression was lumbosacral spinal 
stenosis.  Physical therapy was prescribed.  Lodine XL was 
also prescribed.  Follow-up in four weeks was recommended.

A November 2005 VA progress note shows that the veteran was 
seen for low back pain.  The veteran had no acute complaints 
other than chronic low back pain, sometimes radiating into 
the right lower extremity.  It was noted that the veteran had 
an epidural steroid injection a month earlier, but it had 
little effect.  The veteran reportedly had other prescription 
pain medication but he only takes prescription medication 
infrequently because the pain is generally tolerable.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2006) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the general rating formula for 
rating diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2006).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (also outlined below), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  

When intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) on the total duration of 
incapacitating episodes over the past 12 months, a maximum 
60 percent evaluation is warranted, and such is assigned when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  A 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Analysis

The veteran's low back disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 
5237 for lumbosacral strain.  

The Board notes that although the veteran has a diagnosis of 
degenerative disc disease, the evidence does not show and the 
veteran has not alleged that he has ever had an 
incapacitating episode necessitating bedrest prescribed by a 
physician.  Moreover, although he has alleged that his low 
back pain radiates to his left lower extremity, the 
neurological findings on the March 2005 VA examination were 
normal, with the exception of a positive straight leg test on 
the left leg.  Importantly, there is no objective evidence or 
diagnosis of any significant neurological impairment.

With respect to limitation of motion, the veteran reportedly 
cannot do any bending or lifting of heavy objects.  He has 
stated that his back pain is intermittent and increases with 
walking, sitting for long periods of time, taking stairs, and 
standing for long periods of time.  However, rest sometimes 
relieves this pain.  The medical evidence shows that on the 
March 2005 VA examination the veteran had forward flexion of 
the lumbar spine to 80 degrees and extension to 10 degrees.  
The private medical evidence shows that he had forward 
flexion to 60 degrees.  The VA examiner stated that the 
veteran complained of pain more upon extension motion than 
upon flexion motion.  In addition, on repetitive range of 
motion testing, there was decreased range of motion on 
extension with pain at the end of extension.  The examiner 
also stated that the veteran developed fatigue, lack of 
endurance and incoordination.  In considering the veteran's 
claim and all of the evidence, to include all pertinent 
disability factors, it is clear that flexion is not limited 
to less than 30 degrees.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but 
has found none.  The Board has also considered the doctrine 
of reasonable doubt but has determined that it is not 
applicable to the claim for an evaluation in excess of 20 
percent because the preponderance of the evidence is against 
the claim.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by a 20 
percent evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

ORDER

Entitlement to an increased rating for low back disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


